Title: From George Washington to Board of War, 4 April 1781
From: Washington, George
To: Board of War


                        

                            
                            Gentlemen
                            Head Quarters New Windsor 4th April 1781.
                        
                        The inclosed was delivered to me a few days ago by General Hand, being the first intimation I ever had upon
                            the subject. It appears to me the powder had better be removed from Lancaster either to Philada or to some Magazine lower
                            down the Country where it may be properly taken care of, for you must undoubtedly know that if the Casks be not turned
                            every now and then the Nitre will subside and the powder will cake and be spoiled. I have the honor to be &c.

                    